DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 4/12/2022.  Claims 2 & 3 have been canceled.  Claims 1 & 4-15 are pending.  

Allowable Subject Matter
Claims 1 & 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed 4/12/2022, have been fully considered and are persuasive.
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method of provisioning a headless device comprising acquiring credentials for a user application, placing the headless device in a provisioning mode, displaying characters associated with the credentials by the user application, obtaining the characters by optical sensor of the headless device, and joining a network associated with the credentials, wherein the headless device includes a user interface for placing the headless device in the provisioning mode, and wherein the user interface is a switch constructed and arranged to be manually actuated for enabling the provisioning mode of the headless device, when taken in combination with any remaining claim limitations as recited in independent claim 1.
Dependent claims 4-15 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876